PER CURIAM.
We find no abuse of discretion in the trial court’s order sequestering rents. See Whud Real Estate Ltd. P’ship v. Oak Grove, Ltd., 699 So.2d 842 (Fla. 3d DCA 1997). Lack of standing is an affirmative defense to foreclosure. See, e.g., Glynn v. First Union Nat’l Bank, 912 So.2d 357, 358 (Fla. 4th DCA 2005). Section 697.07(4), Florida Statutes (2011), provides that a court may order sequestration of rents “notwithstanding any asserted defenses or counterclaims of the mortgagor.” In ruling on a motion to sequester rents, a court should refrain from conclusively ruling on affirmative defenses. See Whetstone P’ship v. Gen. Elec. Capital Corp., 666 So.2d 194 (Fla. 2d DCA 1995).

Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.